WELLS, Judge.
Plaintiff presents five assignments of error for our review; however, we find only one assignment which merits our attention. Plaintiff argues that the trial court committed reversible error by improperly instructing the jury on the law of negligence as it applies to landowners. We find no error.
Plaintiff’s basic contention is that because defendant Crescent had established a procedure for inspection of its property, it had an affirmative duty to inspect for dangerous activities conducted on its property in order to protect persons off the premises. Plaintiff asserts that the jury instructions should have included this specialized duty. We know of no law in negligence imposing a duty on a landowner to inspect its land merely because it had *571a procedure for inspection in the past. Plaintiffs contention is unsupported.
The law in North Carolina in the area of landowner liability is well established:
With reference to negligence of a landowner in controlling the activities of third persons on the land, where there is injury to persons outside the premises and where there is no vicarious liability, it is said in Harper and James —The Law of Torts —Vol. 2, s. 27.19, p. 1526: “It is not enough here, of course, to show that the third person’s conduct foreseeably and unreasonably jeopardized plaintiff. Plaintiff must also show that the occupier (a) had knowledge or reason to anticipate that the third person would engage in such conduct upon the occupier’s land, and (b) thereafter had a reasonable opportunity to prevent or control such conduct.”
Benton v. Montague, 253 N.C. 695, 117 S.E.2d 771 (1961). The record of evidence reveals that plaintiff’s intestate was injured off the premises by persons conducting dangerous activities on defendant’s property. Thus, the law of landowner liability enunciated in Montague applies to these facts.
The trial court in this case gave the following charge to the jury:
Now members of the jury, the law of negligence as it applies to landowners in the State of North Carolina requires that the plaintiff show, one, that the landowner had actual knowledge of the conditions created by third persons or reason to anticipate that the third persons would engage in such conduct upon the landowner’s land.
Under the law of North Carolina, the landowner has no duty to periodically inspect his premises in order to ascertain whether third persons might have created dangerous artificial conditions on its land.
The second thing that the plaintiff must show is that the defendant Crescent had a reasonable opportunity to prevent or to control such conduct of third persons.
*572This instruction substantially conforms to the Montague rule of landowner liability and is supported by the evidence presented. State v. Monk, 291 N.C. 37, 229 S.E.2d 163 (1976). Therefore, we find no prejudicial error in the trial court’s instruction.
In her brief, plaintiff has attempted to bring forward additional assignments of error: (1) as to the trial court’s instructing the jury on insulating negligence; (2) as to the trial court’s granting defendant’s motion for a directed verdict on plaintiff’s claim for punitive damages; (3) as to certain portions of defendant’s closing argument to the jury; and (4) as to the trial court’s denying plaintiff’s Rule 59 motion for a new trial. Inasmuch as plaintiff failed to adequately support these arguments, we are unable to review them on their merits, and we therefore do not address them.
No error.
Judges EAGLES and LEWIS concur.